 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        RICHARD BREES,                                        CASE NO. 3:18-cv-05691-RJB
11
                                   Plaintiff,
12              v.
                                                              ORDER ON PLAINTIFF’S
13      HMS GLOBAL MARITIME INC, et al.,                      MOTION TO COMPEL
                                                              DISCOVERY
14                                 Defendants.

15
            THIS MATTER comes before the Court on Plaintiff’s Motion to Compel Discovery. Dkt.
16
     85. The Court is familiar with the record and all materials filed in support of and in opposition to
17
     the motion, and it is fully advised. For the reasons set forth below, the Court should deny
18
     Plaintiff’s Motion to Compel Discovery (Dkt. 85).
19
                     I.     BACKGROUND & PROCEDURAL HISTORY
20
            A. BACKGROUND
21
            On July 3, 2019, Defendant Thomas Ripa (“Mr. Ripa”), an employee of HMS Ferries Inc.
22
     and/or HMS Global Maritime Inc., responded to Plaintiff’s First Set of Interrogatories and
23
     Requests for Production. Dkt. 100. Interrogatory No. 6 asked Mr. Ripa, “At any time, have you
24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 1
 1   spoken with Steve Caputo, or the law offices of Harrigan Leyh Farmer Thomsen LLP regarding

 2   your witness statement? If so, please describe the/those conversation(s).” Dkt. 100, at 2. Mr.

 3   Ripa objected and responded as follows:

 4                     Subject to and without waiving any objection, Steven Caputo
                       requested I write a statement regarding the events I witnessed on
 5                     May 18, 2018 involving the plaintiff and I discussed the events
                       described in my statement with Michelle Buhler and Charles
 6                     Jordan. []Subject to and without waiving any objection, a 6/27/18
                       email from Steve Caputo to Thomas Ripa is an associated
 7                     document.”

 8   Dkt. 100, at 2.

 9           On July 17, 2019, Plaintiff served a request for production on Mr. Ripa for “[a]n email

10   dated 6/27/18 from Steven Caputo to Thomas Ripa, otherwise described in Mr. Ripa’s

11   interrogatory response as an ‘associated document.’” Dkt. 100, at 2. Mr. Ripa objected to

12   producing the email insofar as it also contained a January 26, 2019 email between Mr. Ripa and

13   associate counsel for HMS Global Maritime, Justin Walker (“Mr. Walker”). Dkt. 100, at 2. Mr.

14   Ripa produced the email in redacted form with a privilege log. Dkts. 85, at 7; and 100, at 2, 12–

15   13. Mr. Ripa claimed that the email between he and Mr. Walker was redacted “not only because

16   it was not the subject of plaintiff’s discovery request, but also because it was protected from

17   disclosure pursuant to the attorney-client privilege and the work product doctrine, as per the

18   privilege log produced with the document.” Dkt. 100, at 2–3.

19           The parties met and conferred and apparently agreed to partially unredact the email only

20   as to the date of the email and the identities of Mr. Walker and Mr. Ripa. Dkt. 100, at 3. The

21   parties disagree as to whether they ever agreed to produce the email fully unredacted. Dkt. 100,

22   at 3.

23

24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 2
 1          The partially unredacted email on file shows a June 27, 2018 email correspondence from

 2   Steve Caputo to Mr. Ripa with the following message: “I won’t have the date until tomorrow.

 3   The statement can wait until then. Please let Dom know. []Thanks,[] Steven Caputo.” Dkt. 100,

 4   at 12. The email shows that it was sent from Mr. Ripa to Mr. Walker on January 25, 2019, and

 5   several lines of text are redacted, including, apparently, Steven Caputo’s cell phone number. Dkt.

 6   100, at 23. The attached privilege log refers to the email, which is described as “[e]mail re:

 7   5/18/18 witness statement” and “privilege[d]” as “[w]ork product, attorney-client.” Dkt. 100, at

 8   15 (emphasis removed).

 9          B. PROCEDURAL HISTORY

10          Plaintiff filed the instant Motion to Compel Discovery. Dkt. 85. Defendants HMS Global

11   Maritime Inc., HMS Ferries Inc., Steve Caputo, Dominick De Lango, Mylinda Miller, Thomas

12   Ripa Tara Reynolds, and Derick F. Leenstra (collectively “HMS Defendants”) filed an

13   oppositional response. Dkt. 99. Plaintiff filed a reply in support of the motion. Dkt. 105. The

14   motion was renoted for consideration on November 1, 2019. Dkt. 108.

15                                     II.     DISCUSSION

16      A. STANDARD ON DISCOVERY GENERALLY

17      Fed. R. Civ. P. 26 (b)(1) provides:

18                  Unless otherwise limited by court order, the scope of discovery is
                    as follows: Parties may obtain discovery regarding any
19                  nonprivileged matter that is relevant to any party's claim or defense
                    and proportional to the needs of the case, considering the
20                  importance of the issues at stake in the action, the amount in
                    controversy, the parties' relative access to relevant information, the
21                  parties' resources, the importance of the discovery in resolving the
                    issues, and whether the burden or expense of the proposed
22                  discovery outweighs its likely benefit. Information within this
                    scope of discovery need not be admissible in evidence to be
23                  discoverable.

24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 3
 1   “The court should and ordinarily does interpret ‘relevant’ very broadly to mean matter that is

 2   relevant to anything that is or may become an issue in the litigation.” Oppenheimer Fund, Inc. v.

 3   Sanders, 437 U.S. 340, 351, n.12 (1978) (quoting 4 J. Moore, Federal Practice ¶ 26.56 [1], p. 26-

 4   131 n. 34 (2d ed. 1976)).

 5         B. STANDARDS FOR ATTORNEY CLIENT PRIVILIEGE, WORK-PRODUCT
              DOCTRINE, AND MOTION TO COMPEL
 6
             Where, as here, there are federal question claims and pendent state law claims, federal
 7
     common law governs claims of privilege. Agster v. Maricopa County, 422 F.3d 836, 839 (9th
 8
     Cir. 2005); Fed. R. Evidence 501.
 9
             1. Attorney-Client Privilege Standard
10
             “The attorney-client privilege protects confidential communications between attorneys
11
     and clients, which are made for the purpose of giving legal advice.” United States v. Richey, 632
12
     F.3d 559, 566 (9th Cir. 2011). The privilege exists where:
13
                    (1) legal advice of any kind is sought (2) from a professional legal
14                  adviser in his capacity as such, (3) the communications relating to
                    that purpose, (4) made in confidence (5) by the client, (6) are at his
15                  instance permanently protected (7) from disclosure by himself or
                    by the legal adviser, (8) unless the protection be waived.
16
     Id.
17
             The party asserting the “privilege has the burden of establishing the relationship and
18
     privileged nature of the communication.” Id.
19
                    The purpose of the attorney-client privilege is to “encourage full and frank
20
     communication between attorneys and their clients.” Upjohn Co. v. United States, 449 U.S. 383,
21
     389 (1981). “[T]he Upjohn Court held that the attorney-client privilege extended to
22
     communications with counsel made by all employees, not just upper-echelon management,
23
     concerning matters within the scope of their respective corporate duties, supplied for the purpose
24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 4
 1   of the corporation obtaining legal advice, and treated in a confidential manner.” Davis v. City of

 2   Seattle, No. C06-1659Z, 2007 WL 4166154, at *3 (W.D. Wash. Nov. 20, 2007).

 3   “[C]ommunications between employees of a subsidiary corporation and counsel for the parent

 4   corporation . . . [are] privileged if the employee possesses information critical to the

 5   representation of the parent company and the communications concern matters within the scope

 6   of employment.” Admiral Ins. Co. v. U.S. Dist. Court for Dist. of Arizona, 881 F.2d 1486, 1494

 7   n.6 (9th Cir. 1989).

 8          2. Work-Product Standard

 9          “The work-product doctrine protects from discovery documents and tangible things

10   prepared by a party or his representative in anticipation of litigation.” Richey, at 567 (internal

11   quotation marks and citation omitted). “To qualify for work-product protection, documents

12   must: (1) be prepared in anticipation of litigation or for trial and (2) be prepared by or for another

13   party or by or for that other party’s representative.” Id. “The work-product doctrine’s

14   protections are waivable.” Id.

15          “The work-product rule is not a privilege but a qualified immunity protecting from

16   discovery documents and tangible things prepared by a party or his representative in anticipation

17   of litigation.” Admiral Ins. Co., 881 F.2d at 1494.

18                  The principal difference between the attorney-client privilege and
                    the work product doctrine, in terms of the protections each
19                  provides, is that the privilege cannot be overcome by a showing of
                    need, whereas a showing of need may justify discovery of an
20                  attorney's work product.

21   Id. Under Rule 26(b)(3)(A), “ordinarily, a party may not discover documents . . . that are

22   prepared in anticipation of litigation,” but those materials may be discoverable if the party

23   seeking them “shows that it has substantial need for the materials to prepare its case and cannot,

24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 5
 1   without undue hardship, obtain their substantial equivalent by other means.” The Rule

 2   continues, providing that “[i]f the court orders discovery of those materials, it must protect

 3   against disclosure of the mental impressions, conclusions, opinions, or legal theories of a party’s

 4   attorney.” Rule 26(b)(3)(B).

 5          3. Motion to Compel Standard

 6          Rule 37(a)(1) provides:

 7                   On notice to other parties and all affected persons, a party may
                     move for an order compelling disclosure or discovery. The motion
 8                   must include a certification that the movant has in good faith
                     conferred or attempted to confer with the person or party failing to
 9                   make disclosure or discovery in an effort to obtain it without court
                     action.
10
            4. Meet and Confer Requirements
11
            Plaintiff has certified that the parties met and conferred but were unable to resolve this
12
     dispute. Dkt. 85, at 1. Therefore, Plaintiff’s motion satisfies the applicable meet and confer
13
     requirements.
14
            5. Plaintiff’s Motion to Compel Discovery
15
            Plaintiff’s Motion to Compel Discovery is without merit. The communication sought by
16
     Plaintiff is not the subject of Plaintiff’s discovery request, which apparently requested only the
17
     email from Steven Caputo to Thomas Ripa. See Dkt. 100, at 2. Moreover, it appears that the
18
     redacted portions of the email produced by Mr. Ripa are properly subject to the attorney-client
19
     privilege, as shown by HMS Defendants. See Davis v. City of Seattle, No. C06-1659Z, 2007 WL
20
     4166154, at *3 (“attorney-client privilege extend[s] to communications with counsel made by all
21
     employees … concerning matters within the scope of their respective corporate duties, supplied
22
     for the purpose of the corporation obtaining legal advice, and treated in a confidential manner”);
23
     Dkt. 99, at 4 (The “communication between HMS Goblal in-house counsel Justin Walker and
24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 6
 1   Mr. Ripa is clearly privileged. Mr. Ripa was a witness to the alleged May 18, 2018 incident

 2   while working within the scope of his duties as an HMS Ferries crewmember and provided

 3   information to Mr. Walker to enable Mr. Walker to prepare HMS Global’s defense to Plaintiff’s

 4   claims.”). Additionally, to the extent Plaintiff seeks unredaction of Steven Caputo’s cell phone

 5   number in the email, that information is irrelevant and not at all at issue in this litigation.

 6           Therefore, the Court should deny Plaintiff’s Motion to Compel Discovery (Dkt. 85).

 7           6. Work-Product Protection

 8           Although Mr. Ripa had apparently previously claimed work-product protection (e.g., Dkt.

 9   100, at 2), the response brief filed in opposition to the instant motion does not discuss or assert

10   work-product protection. See Dkt. 99. Regardless, the Court will deny Plaintiff’s Motion to

11   Compel Discovery for the reasons discussed above and need not rule as to whether work-product

12   protections apply.

13                                                  III.    ORDER

14           Therefore, it is hereby ORDERED that:

15               •   Plaintiff’s Motion to Compel Discovery (Dkt. 85) is DENIED

16           The Clerk is directed to send uncertified copies of this Order to all counsel of record and

17   to any party appearing pro se at said party’s last known address.

18           Dated this 12th day of November, 2019.

19

20
                                             A
                                             ROBERT J. BRYAN
                                             United States District Judge
21

22

23

24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 7
